97 F.3d 1451
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Isabella DAILEY, Widow of Grover Dailey, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 96-3529.
United States Court of Appeals, Sixth Circuit.
Sept. 18, 1996.

Ben.Rev.Bd., No. 94-2736 BLA.
Ben.Rev.Bd.
VACATED.
Before:  KEITH, NORRIS, and DAUGHTREY, Circuit Judges.

ORDER

1
Petitioner, Isabella Dailey, proceeding pro se, seeks review of a Benefits Review Board decision affirming the denial of benefits under the Black Lung Benefits Act.  30 U.S.C. §§ 901-945.  The Director, Office of Workers' Compensation Programs, now moves this court to vacate the Board's decision and to remand the claim for the payment of benefits to Mrs. Dailey.


2
The Director concedes that the miner, Grover Dailey, was totally disabled due to pneumoconiosis and, thus, Grover Dailey's widow is entitled to benefits under the Act and applicable regulations.  30 U.S.C. §§ 922(a)(2), 932(1);  20 C.F.R. §§ 410.490, 725.1(a), 725.201(a)(2)(ii), 725.212;   Pittston Coal Group v. Sebben, 488 U.S. 105, 115-17 (1988).  Mrs. Dailey has not objected to the Director's motion and there is no other party to this claim that could contest the motion to pay benefits from the Black Lung Disability Trust Fund.


3
Therefore, the decision of the Benefits Review Board is vacated, and the action is remanded to the Board with the direction to remand to the District Director for payment of benefits on this claim.  Rule 8(b), Rules of the Sixth Circuit.